Citation Nr: 0928277	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  02-11 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of a 
lacerated urethra, status post multiple surgeries, with loss 
of use of a creative organ.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) as a 
member of the United States Army Reserve from December 1975 
to June 1976.

This matter originally came before the Board on appeal from a 
June 2002 RO rating action that denied service connection for 
a lacerated urethra, status post multiple surgeries, with 
loss of use of a creative organ, and that also denied a 
compensable rating for service-connected varicose veins of 
the left leg.  The appellant filed a Notice of Disagreement 
(NOD) in regard to both issues in July 2002, and the RO 
issued a Statement of the Case (SOC) later that month.  The 
appellant filed a substantive appeal the same month.

In September 2003, the appellant testified during a hearing 
before a RO decision review officer; a transcript of that 
hearing is of record.  He requested a hearing before the 
Board at the RO, but he failed to appear for a hearing 
scheduled in January 2004.

The Board issued a decision in November 2004 denying a 
compensable rating for service-connected varicose veins of 
the left leg; accordingly, that issue is no longer before the 
Board.  Also in November 2004, the Board remanded the issue 
of service connection for residuals of a lacerated urethra to 
the Appeals Management Center (AMC) for further development.  
After accomplishing the requested action, the AMC continued 
the denial of the claim, as reflected in the August 2005 
Supplemental SOC (SSOC), and returned the matter to the Board 
for further appellate consideration.

In a March 2006 decision, the Board denied the Veteran 
service connection for residuals of a lacerated urethra.  The 
Veteran, in turn, appealed to the United States Court of 
Appeals for Veterans Claims (the Court).  In an August 2008 
Memorandum Decision, the Court vacated the Board's March 2006 
decision and remanded the matter to the Board for further 
proceedings consistent with the Memorandum Decision.  

The record reflects that the Veteran was represented by Louis 
J. George, a private attorney, before the Court.  The 
American Legion has continued representation of the Veteran 
before the Board, as reflected in an October 2003 VA Form 21-
22 (Appointment of Veterans Service Organization as 
Claimant's Representative).

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the AMC, for additional action.  
VA will notify the appellant when further action, on his 
part, is required.


REMAND

In light of points raised in the Memorandum Decision, and 
review of the claims file, the Board finds that further RO 
action on this matter is warranted.

In June 1976, during ACDUTRA, the Veteran received treatment 
for painful hematuria (blood in the urine); he denied 
insertion of a foreign object.  He received antibiotics and 
the condition resolved within a few days.  The diagnosis was 
penile urethral laceration of undetermined etiology.  

Post-service, the Veteran has a long history of medical 
treatment for various genitourinary complaints.  In January 
1986, he was diagnosed with urethral stricture and he 
underwent multiple surgeries to correct the problem.  During 
the September 2003 RO hearing, the Veteran testified that his 
urethra was lacerated during an in-service surgery for kidney 
stones.

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  

In the Memorandum Decision, the Court noted that the Board 
did not adequately ensure compliance with its November 2004 
remand directives.  In this regard, in November 2004, the 
Board directed the RO to provide the Veteran with a VA 
examination in order to determine whether he presently had a 
lacerated urethra, either with or without loss of use of a 
creative organ, and if so, whether it was medically related 
to any in-service injury or disease, to specifically include 
the appellant's in-service urethral laceration with unknown 
etiology.  

The report of a February 2005 VA examination reflects that 
the Veteran reported that he had had kidney stones during 
service, and an attempt was made to surgically remove them in 
1975; during this procedure, he said that his urethra was 
lacerated.  Subsequently, he said he developed urethral 
stricture requiring frequent catheterizations.  The VA 
examiner opined that the Veteran was originally injured in 
1975 after attempting to remove kidney stones.  The examiner 
stated that since then, the Veteran has had a chronic 
urethral stricture requiring numerous procedures.  Although 
the February 2005 VA examiner linked the Veteran's current 
genitourinary problems to service, this opinion was based on 
an inaccurate medical history.  In this regard, the Board 
notes that the Veteran's service treatment records are 
unremarkable for any complaints, treatment, or findings 
pertinent to kidney stones or any surgery involving the 
urethra.  

The report of a June 2005 VA examination reflects that the 
Veteran did not currently have urethral laceration.  The 
examiner opined that the Veteran had urinary incontinence and 
erectile dysfunction, but that these problems were "less 
likely than not" the result of a medical procedure that 
occurred during his military service.  Unfortunately, the 
June 2005 VA examiner did not render an opinion as to the 
relationship between the Veteran's current genitourinary 
problems and the in-service diagnosis of urethral laceration 
with unknown etiology.  

Unfortunately, neither VA examiner provided an adequate 
medical opinion in response to the Board's November 2004 
remand.  Hence, remand, consistent with Stegall, is 
warranted.

Under these circumstances, the RO should arrange for the 
Veteran to undergo VA examination, by an appropriate 
physician, at a VA medical facility.  The Veteran is hereby 
advised that failure to report for the scheduled examination, 
without good cause, may well result in denial of the claim 
(as the original claim for service connection will be 
considered on the basis of the evidence of record).  
See 38 C.F.R. § 3.655 (2008).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran fails to report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to the Veteran by the 
pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should also obtain and associate with the 
claims file all outstanding VA treatment records.  The claims 
file includes VA outpatient treatment records from the 
Columbia and New York VA Medical Centers (VAMCs) dated 
through March 2005.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain any records of treatment for genitourinary 
problems from the Columbia and New York VAMCs since March 
2005, following the current procedures prescribed in 38 
C.F.R. 
§ 3.159(c) as regards requests for records from Federal 
facilities. 

Also, to ensure that all due process requirements are met, 
and that the record before the examiner is complete, the RO 
should also give the appellant another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the appellant should explain that 
he has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
ensure that its letter to the Veteran meets the notice 
requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as regards the five elements of a claim for 
service connection-particularly, disability rating and 
effective date-as appropriate.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2008).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Columbia 
and New York VAMCs all records of 
evaluation and/or treatment for the 
Veteran's genitourinary conditions.  The 
RO must follow the procedures set forth in 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

2.  The RO should send to the Veteran and 
his representative a letter requesting that 
the Veteran provide sufficient information, 
and if necessary, authorization, to enable 
it to obtain any additional evidence 
pertinent to service connection for 
residuals of a lacerated urethra, to 
include loss of use of a creative organ.  
The RO should explain the type of evidence 
that is the Veteran's ultimate 
responsibility to submit.

The RO should also ensure that its letter 
meets the requirements of Dingess/Hartman, 
(cited to above), as regards disability 
rating and effective date, as appropriate.  
The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. § 
3.159 (2008).  All records and responses 
received should be associated with the 
claims file.  If any records sought are not 
obtained, the RO should notify the Veteran 
and his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the appellant to undergo 
a VA genitourinary examination, by an 
appropriate physician, at a VA medical 
facility.  The entire claims file must be 
made available to the physician designated 
to examine the appellant, and the 
examination report should include 
discussion of the appellant's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.

Based on the examination and review of the 
record, the physician should list all 
current genitourinary disabilities.  With 
respect to each diagnosed disability, the 
physician should offer an opinion, 
consistent with sound medical principles, 
and based on consideration of the Veteran's 
documented medical history and assertions, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or greater 
probability) that any such disability is 
the result of injury or disease incurred or 
aggravated in service, to specifically 
include the in-service complaints of 
hematuria and diagnosis of urethral 
laceration with unknown etiology.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the  examination sent to him by 
the pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim in light of 
all pertinent evidence and legal 
authority.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them an appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

